Citation Nr: 0738443	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to service-connected Charcot-Marie-Tooth disease. 
 
2.  Entitlement to service connection for disability of the 
cervical spine secondary to service-connected Charcot-Marie-
Tooth disease. 
 
3.  Entitlement to service connection for shoulder disability 
secondary to service-connected Charcot-Marie-Tooth disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1985.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in Des Moines, Iowa that denied 
service connection for low back, neck and shoulder disorders 
as secondary to service-connected Charcot-Marie-Tooth 
disease, as well as a total rating based on unemployability 
due to service-connected disability.

The appellant was afforded a videoconference hearing in April 
2007 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has disabilities of the low 
back, neck and left shoulder that are secondary to service-
connected Charcot-Marie-Tooth disease (a progressive 
neuropathic (peroneal) muscular dystrophy. See Dorland's 
Illustrated Medical Dictionary 387 (26th ed. 1985)).  A 
private physician, C. Nachtman, M.D., submitted a medical 
statement dated in January 2004 finding that the most likely 
reason for the appellant's continuing trouble with lower back 
pain and other musculoskeletal complaints was secondary to 
muscular dystrophy.  The veteran was subsequently afforded a 
VA examination in April 2004 whereupon the examiner found 
that it was less likely than not that the claimed disorders 
were complications of Charcot-Marie-Tooth disease.  On 
subsequent VA general medical examination in January 2006, 
the examiner reviewed the record and provided a comprehensive 
analysis of the clinical evidence, in conjunction with the 
veteran's complaints and the physical findings.  Following 
examination, the examiner stated that she was not certain 
whether or not the appellant's shoulder and back pain were 
secondary to Charcot-Marie-Tooth disease.  It was noted that 
electromyogram (EMG) studies had been requested to provide a 
better sense of the progression of the distal disease, and 
whether or not there was any muscle impairment secondary to 
nerve malfunction at the back and shoulder level.  The 
examiner stated that if the EMG was positive for dysfunction 
at those levels, it was believed that the claimed conditions 
would be secondary to Charcot-Marie-Tooth disease.  She 
stated that if there were no nerve conduction problems at the 
more proximal levels, then "I would feel comfortable saying 
that his shoulder and back pain are not secondary to his 
Charcot-Marie-Tooth disease."

The record reflects that nerve conduction studies were 
performed in February 2006.  However, there is no indication 
in the record that the examiner who ordered the studies was 
provided the results of such for reconciliation of the 
questions presented at that time.  The Board is thus of the 
opinion that the February 2006 EMG findings must be 
interpreted in light of statements made on examination in 
January 2006.  Therefore, a remand in this regard is 
indicated.

It is well established that service connection may be granted 
for a disability that is proximately due to or the result of 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  This includes disability made chronically worse by 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).  

In this instance, the Board observes that not only is there a 
conflict in the clinical evidence as to whether the claimed 
disorders are secondary to Charcot-Marie-Tooth disease, but 
it is not shown that any examiner has addressed whether or 
not the veteran's back, shoulder and neck disabilities have 
been made chronically worse by service-connected disability.  
The Board thus finds that a special neurology examination is 
warranted for a more definitive and clarifying opinion as to 
the etiology of claimed back, shoulder and neck disabilities 
on a secondary basis.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.

2.  The veteran should be 
scheduled for examination by a VA 
neurologist (preferably board-
certified) for examination and an 
opinion as to whether back, neck 
and shoulder disorders, including 
arthritis, are secondary to 
Charcot-Marie-Tooth disease on any 
secondary basis.  The claims file 
and a copy of this remand must be 
made available to and be reviewed 
by the examiner.  The examiner 
should indicate if the claims 
folder was reviewed.  The 
examination report should reflect 
consideration of the veteran's 
medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
evidence and physical examination, 
the examiner should provide 
opinions as to a) whether it is at 
least as likely as not that 
currently claimed back, neck and 
right shoulder disorders are 
secondary to service-connected 
Charcot-Marie-Tooth disease; 
and/or b) whether the back, neck 
and right shoulder have been made 
chronically worse by Charcot-
Marie-Tooth disease.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
resulting from aggravation by 
Charcot-Marie-Tooth disease; c) 
The examiner is also requested to 
respond to the question as to 
whether the veteran is 
unemployable solely on the basis 
of Charcot-Marie-Tooth disease and 
its effects.  A complete rationale 
must be provided for the opinions 
expressed..

3.  The veteran should be advised 
of the consequences of failure to 
report for examination.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


